Case 3:18-cv-14563-BRM-TJB Document 7-1 Filed 11/08/18 Page 1 of 4 PageID: 38




Brian D. Sullivan
FOX ROTHSCHILD LLP
75 Eisenhower Parkway, Suite 200
Roseland, NJ 07068
Tel: (973) 994-7525
Email: bsullivan@foxrothschild.com
Attorneys for Defendant

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


NEW  JERSEY   COALITION     OF
AUTOMOTIVE RETAILERS, INC.,    Case No. 3:18-cv-14563-BRM-TJB

                     Plaintiff,
                                             Motion Day: December 3, 2018
                v.

MAZDA MOTOR OF AMERICA, INC.

                     Defendant.




                 DECLARATION OF KYLE KACZMAREK
           IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

      I, Kyle Kaczmarek, declare:

      1.     I am the Network Operations Manager for the Northeast Region of

defendant Mazda Motor of America, Inc., d/b/a Mazda North American Operations

(“Mazda”). I make this declaration in support of Mazda’s motion to dismiss. I

have personal knowledge of the facts stated herein.
Case 3:18-cv-14563-BRM-TJB Document 7-1 Filed 11/08/18 Page 2 of 4 PageID: 39




          2.        Mazda is the exclusive U.S. distributor of new Mazda motor vehicles.

          3.        Mazda distributes new Mazda motor vehicles in the U.S. through a

  network of franchised dealers.

          4.        The relationship between Mazda and its dealers is governed by a

  contract known as a "Dealer Agreement." The Mazda Dealer Agreement has three

  parts: (1) the "Purposes and Objectives Agreement"; (2) the "Standard Provisions";

  and (3) the "Addenda."            Included among the "Addenda" is Addendum B

  ("Facilities Addendum"), which contains provisions related to the dealer's use of

  its facilities.

          5.        Annexed hereto as Exhibit 1 is true copy of Addendum B to the

  current Dealer Agreement for a New Jersey Mazda dealer.             For confidentiality

  reasons, the name of the dealer and other identifYing information has been redacted

 from the exhibit.

         6.         Among other responsibilities as Network Operations Manager, I

  supervise dealers participating in Mazda's "Retail Evolution Program," which is

 the name ofMazda's current facility image program.

         7.         To enroll in the Retail Evolution Program, a dealer must execute an

 agreement to construct a facility that meets Mazda's brand standards and

  incorporates certain Mazda brand image elements, including signs and displays.




                                               2
Case 3:18-cv-14563-BRM-TJB Document 7-1 Filed 11/08/18 Page 3 of 4 PageID: 40




         8.    As a part of its enrollment in the Retail Evolution Program, a dealer

 must agree to a timeline for constructing a certified Retail Evolution facility with

 certain milestones. One of those milestones is "breaking ground," which is defined

 as the pouring of the foundation for "ground-up" facilities, and the demolition of

 the first interior or exterior wall for "renovation" facilities.

        9.     There are currently three (3) Mazda dealers in New Jersey that have

 certified Retail Evolution facilities.

         10.   In addition, there are currently eight (8) Mazda dealers in New Jersey

 that have enrolled in the Retail Evolution Program but have not completed their

 facilities.   These dealers have all signed written agreements with Mazda

 concerning the use of their facilities.

         11.   I understand that Mazda has a dealer support program known as the

 "Mazda Brand Experience Program" ("MBEP").

         12.   Annexed hereto as Exhibit 2 is a true copy of the MBEP "Terms &

 Conditions as of2018.09.24."

         13.   Page 11 of Exhibit 2 refers to a "Retail Evolution MBEP Facility

 Type Escrow Allowance" ("Escrow Allowance").                 The rules of the Escrow

 Allowance provide that, for a dealer that has enrolled in the Retail Evolution

 Program, Mazda will escrow the difference between what that dealer would have

 earned under the MBEP (i) as a Retail Evolution Dealership and (ii) at its current

                                              3
Case 3:18-cv-14563-BRM-TJB Document 7-1 Filed 11/08/18 Page 4 of 4 PageID: 41




 facility type. Mazda will hold these "incremental" funds in escrow until the dealer

 breaks ground on its Retail Evolution facility, at which point the escrow funds will

 be released to the dealer.



       I declare under penalty of perjury that the foregoing is true and correct.

 Executed in Bridgewater, New Jersey on November _8_, 2018.




                                          4
